
	
		I
		111th CONGRESS
		1st Session
		H. R. 2718
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to create
		  a sensible infrastructure for delivery system reform by renaming the Medicare
		  Payment Advisory Commission, making the Commission an executive branch agency,
		  and providing the Commission new resources and authority to implement Medicare
		  payment policy.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Payment Advisory Commission
			 (MedPAC) Reform Act of 2009.
		2.Renaming and
			 reforming the Medicare Payment Advisory Commission
			(a)Amendment to
			 title
				(1)In
			 generalSection 1805 of the Social Security Act (42 U.S.C.
			 1395b–6) is amended—
					(A)in the heading, by
			 striking Medicare payment
			 advisory commission and inserting
			 Medicare payment and access
			 commission; and
					(B)in subsection (a),
			 by striking Medicare Payment Advisory Commission and inserting
			 Medicare Payment and Access Commission (or
			 MedPAC).
					(2)ReferencesAny
			 reference to the Medicare Payment Advisory Commission shall be deemed a
			 reference to the Medicare Payment and Access Commission.
				(b)Establishment as
			 executive agencySection 1805 of the Social Security Act (42
			 U.S.C. 1395b–6) is amended—
				(1)in the heading, by
			 striking Advisory;
				(2)in subsection
			 (a)—
					(A)by striking
			 Advisory; and
					(B)by striking
			 agency of Congress and inserting independent
			 establishment (as defined in section 104 of title 5, United States
			 Code);
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking Appointment.—The Commission and inserting
			 “Appointment.—
							
								(A)In
				generalThe
				Commission
								;
						(ii)in
			 subparagraph (A), as inserted by clause (i)—
							(I)by striking
			 17 and inserting 11;
							(II)by inserting
			 the Secretary and the Administrator of the Centers for Medicare &
			 Medicaid Services, who shall each serve as non-voting members of the
			 Commission, and after composed of; and
							(III)by striking
			 Comptroller General and inserting President, by and with
			 the advice and consent of the Senate; and
							(iii)by
			 adding at the end the following new subparagraphs:
							
								(B)Limitation on
				number of terms servedAn individual may not be appointed as a
				member of the Commission for more than 2 consecutive terms.
								(C)Members currently appointed
									(i)In
				generalAny individual
				serving as a member of the Commission as of the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009 may continue to serve as a member until the
				earlier of—
										(I)the remainder of the term for which the
				member was appointed; or
										(II)April 30, 2010.
										(ii)Clarification
				regarding vacanciesAny
				vacancy in the Commission on or after such date of enactment shall be filled as
				provided in accordance with subparagraph
				(A).
									;
				and
						(B)in paragraph (2),
			 by striking subparagraph (D) and inserting the following new
			 subparagraph:
						
							(D)Additional
				qualificationsIn addition to the qualifications described in the
				succeeding provisions of this paragraph, the President shall consider the
				political balance of the membership of the Commission and the needs of
				individuals entitled to (or enrolled for) benefits under part A or enrolled
				under part B who are entitled to medical assistance under a State plan under
				title
				XIX.
							.
					(C)in paragraph
			 (3)—
						(i)by
			 amending subparagraph (A) to read as follows:
							
								(A)In
				generalThe terms of members of the Commission shall be for 6
				years except that, of the members first appointed—
									(i)four shall be
				appointed for terms of 5 years;
									(ii)four shall be
				appointed for terms of 3 years; and
									(iii)three shall be
				appointed for terms of 1 year.
									;
				and
						(ii)in
			 subparagraph (B), in the third sentence, by striking A vacancy
			 and inserting Except as provided in paragraph (1)(C), a
			 vacancy;
						(D)by amending
			 paragraph (4) to read as follows:
						
							(4)CompensationMembership
				in the Commission shall be a full-time position. A member of the Commission
				shall be entitled to compensation at the rate payable for level IV of the
				Executive Schedule under section 5316 of title 5, United States
				Code.
							.
					(E)by amending
			 paragraph (5) to read as follows:
						
							(5)Chairman; vice
				chairmanThe President shall designate a member of the
				Commission, at the time of appointment of the member by and with the advice and
				consent of the Senate, as Chairman and a member of the Commission, at the time
				of appointment of the member by and with the advice and consent of the Senate,
				as Vice Chairman, except that in the case where the Chairman or the Vice
				Chairman is not able to be present (including in the case of vacancy), a
				majority of the Commission may designate another member for the period of such
				absence.
							;
					(4)in subsection (d),
			 in the matter preceding paragraph (1), by striking Subject to such
			 review as the Comptroller General deems necessary to assure the efficient
			 administration of the Commission, the Commission and inserting
			 The Commission;
				(5)by amending
			 subsection (f) to read as follows:
					
						(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out the provisions of this section. Sixty percent
				of such appropriations shall be payable from the Federal Hospital Insurance
				Trust Fund, and 40 percent of such appropriation shall be payable from the
				Federal Supplementary Medical Insurance Trust
				Fund.
						;
				and
				(6)by adding at the
			 end the following new subsection:
					
						(g)ReferencesAny
				reference to the Medicare Payment Advisory Commission or MedPAC shall be deemed
				a reference to the Medicare Payment and Access
				Commission.
						.
				(c)Authority To
			 determine payment rates and routine evaluation of payment rates under the
			 medicare program
				(1)In
			 generalSection 1805(b) of the Social Security Act (42 U.S.C.
			 1395b–6(b)) is amended—
					(A)in paragraph
			 (1)(B), by inserting and determine payment rates for items and services
			 furnished under this title in accordance with paragraph (9) before the
			 semicolon at the end; and
					(B)by adding at the
			 end the following new paragraphs:
						
							(9)Authority to
				determine payment rates under this title
								(A)Determination of
				payment rates
									(i)In
				generalNotwithstanding any other provision of law, the
				Commission shall determine payment rates for items and services furnished under
				this title. In determining such payment rates, the Commission shall do so in a
				manner that is consistent with the provisions of sections 1801 and 1802.
									(ii)Timeline for
				determinations with respect to payment policies for physicians and
				hospitalsThe Commission shall make a determination under this
				subparagraph with respect to payment policies—
										(I)for physicians (as
				defined in section 1861(r)(1)), not later than December 1 of each year
				(beginning with 2012); and
										(II)for hospitals,
				not later than March 1 of each year (beginning with 2013).
										(B)Implementation of
				payment rates
									(i)Authority of
				secretaryNotwithstanding any other provision of law, the
				Secretary shall promulgate regulations to implement any payment rates
				determined by the Commission under subparagraph (A).
									(ii)Payment rates
				and regulations currently in effectAny payment rate for items
				and services furnished under this title as of the date of enactment of the
				Medicare Payment Advisory Commission (MedPAC)
				Reform Act of 2009 or regulation promulgated by the Secretary
				relating to such payments prior to such date of enactment shall remain in
				effect until the Secretary promulgates regulations under clause (ii) to
				implement a payment rate determined by the Commission with respect to the item
				or service.
									(C)Limitation on
				judicial reviewAny determination of the Commission relating to
				payment rates for items and services furnished under this title shall be a
				final agency action of the Commission and shall not be subject to judicial
				review.
								(D)Annual
				reportNot later than March 15 of each year (beginning with
				2012), the Commission shall submit to Congress a report on any payment rates
				determined under subparagraph (A) during the preceding year, including the
				performance of the Secretary in implementing such payment rates by promulgating
				regulations under subparagraph (B).
								(10)Routine
				evaluation of payment ratesThe Commission shall review the
				payment rate for each item and service furnished under this title not less
				frequently than every 5 years in order to determine whether the Commission
				should make a determination under paragraph (9) to update such payment
				rate.
							.
					(2)GAO study and
			 annual report on determination and implementation of payment rates
					(A)StudyThe
			 Comptroller General of the United States shall conduct a study on changes to
			 payment policies under the Medicare program under title XVIII of the Social
			 Security Act as a result of the amendments made by this subsection, including
			 an analysis of—
						(i)any
			 determinations made by the Medicare Payment and Access Commission under
			 subparagraph (A) of section 1805(b)(9) of such Act, as added by paragraph (1),
			 during the preceding year;
						(ii)any
			 regulations promulgated by the Secretary of Health and Human Services under
			 subparagraph (B) of such section during the preceding year;
						(iii)the process
			 for—
							(I)making such
			 determinations (including the evidence to support any such
			 determination);
							(II)promulgating such
			 regulations (including the capacity of the Secretary of Health and Human
			 Services to promulgate such regulations); and
							(iv)the
			 ability of the Centers for Medicare & Medicaid Services to fulfill its
			 responsibilities in carrying out such regulations.
						(B)ReportNot
			 later than December 31 of each year (beginning with 2012), the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 conducted under subparagraph (A), together with recommendations for such
			 legislation and administrative action as the Secretary determines
			 appropriate.
					(d)Congressional
			 actionSection 1805 of the Social Security Act (42 U.S.C.
			 1395b–6), as amended by subsection (b), is amended—
				(1)by redesignating
			 subsections (f) and (g), respectively, as subsections (g) and (h); and
				(2)by inserting after
			 subsection (e) the following new subsection:
					
						(f)Congressional
				action
							(1)In
				generalNotwithstanding any other provision of law, it shall only
				be in order in the Senate or the House of Representatives to consider any
				measure that would overrule a determination of the Commission with respect to
				payments for items and services furnished under this title if
				3/5 of the Members, duly chosen and sworn, of the Senate
				or the House of Representatives agree to such consideration.
							(2)Rules of the
				senate and house of representativesThis subsection is enacted by
				Congress—
								(A)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a measure described in paragraph (1), and it supersedes other rules
				only to the extent that it is inconsistent with such rules; and
								(B)with full
				recognition of the constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
								.
				(e)Research,
			 information access, and demonstration projectsSection 1805(e) of
			 the Social Security Act (42 U.S.C. 1395b–6(e)) is amended by adding at the end
			 the following new paragraphs:
				
					(5)Authority to
				inform research priorities for data collectionThe Commission may
				advise the Secretary (through the Director of the Agency for Healthcare
				Research and Quality and the Director of the National Institutes of Health) on
				priorities for health services research, particularly as such priorities
				pertain to necessary changes and issues regarding payment reforms under this
				title.
					(6)Expanded
				authority to access federal data and reportsIn addition to data
				obtained under paragraph (1), the Commission shall have priority access to all
				raw data and research conducted or funded by the Federal Government, including
				data and research produced by the Centers for Medicare & Medicaid Services,
				the National Institutes of Health, and the Agency for Healthcare Research and
				Quality.
					(7)Electronic
				accessThe National Director for Health Information Technology,
				in coordination with the Secretary, the Administrator of the Centers for
				Medicare & Medicaid Services, and the Commission, shall establish a direct
				electronic link for raw data, including claims data under this title, to be
				accessed by the Commission for the purposes of evaluating and determining
				recommendations under this title, in accordance with applicable privacy laws
				and data use agreements.
					(8)Access to
				biannual reportsNot less frequently than on a biannual basis,
				the National Institutes of Health and the Agency for Healthcare Research and
				Quality shall submit to the Commission a report containing information on any
				research conducted by the National Institutes of Health and the Agency for
				Healthcare Research and Quality, respectively, which has relevance for the
				determinations and recommendations being considered by the Commission. Such
				information shall be provided to the Commission in electronic form.
					(9)Revisions to
				process for conduct of demonstration projects relating to payments under this
				titleEffective beginning January 1, 2011, the Commission shall
				have sole authority to design and evaluate demonstration projects relating to
				payments under this title which are authorized by section 402 of the Social
				Security Amendments of 1967 or under a waiver under section 1115. The Secretary
				shall maintain all responsibility for implementing such demonstration projects,
				including for implementing the process through which providers are reimbursed
				for items and services furnished under the demonstration projects. Nothing in
				this paragraph shall affect the authority of the Secretary with respect to
				demonstration projects under this title not relating to such
				payments.
					.
			(f)Additional
			 resources To carry out duties
				(1)In
			 generalSection 1805(d) of the Social Security Act (42 U.S.C.
			 1395b–6(d)) is amended—
					(A)in paragraph (1),
			 by inserting (including an attorney) after such other
			 personnel; and
					(B)in paragraph (5),
			 by striking and at the end;
					(C)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following new paragraph:
						
							(7)establish a public
				affairs
				office.
							.
					(2)Office of the
			 ombudsmanSection 1805(e) of the Social Security Act (42 U.S.C.
			 1395b–6(e)), as amended by subsection (e), is amended by adding at the end the
			 following new paragraph:
					
						(10)Office of the
				ombudsman
							(A)In
				generalThe Commission shall establish an office of the ombudsman
				to handle complaints regarding the implementation of regulations under
				subsection (a)(9)(B).
							(B)DutiesThe
				office of the ombudsman shall—
								(i)act as a liaison
				between the Commission and any entity or individual affected by the
				implementation of such a regulation; and
								(ii)ensure that the
				Commission has established safeguards—
									(I)to encourage such
				entities and individuals to submit complaints to the office of the ombudsman;
				and
									(II)to protect the
				confidentiality of any entity or individual who submits such a
				complaint.
									.
				(g)Use of
			 fundingSection 1805(g) of the Social Security Act (42 U.S.C.
			 1395b–6(g)), as amended by subsection (b) and redesignated by subsection (d),
			 is amended by adding at the end the following new sentence: Out of
			 amounts appropriated under the preceding sentence, the Commission may use not
			 more than $500,000,000 each fiscal year to test new methods of reimbursement
			 under this title..
			(h)MACPAC technical
			 amendmentsSection 1900(b) of the Social Security Act (42 U.S.C.
			 1396) is amended—
				(1)in paragraph
			 (1)(D), by striking June 1 and inserting June 15;
			 and
				(2)by adding at the
			 end the following:
					
						(10)Consultation
				with MedPACMACPAC shall regularly consult with the Medicare
				Payment and Access Commission (in this paragraph referred to as
				MedPAC) established under section 1805 in carrying out its
				duties under this
				section.
						.
				(i)Lobbying
			 cooling-off period for members of the Medicare Payment Advisory
			 CommissionSection 207(c) of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
				
					(3)Members of the
				Medicare Payment Advisory Commission
						(A)In
				generalParagraph (1) shall apply to a member of the Medicare
				Payment Advisory Commission who was appointed to such Commission as of the day
				before the date of enactment of the Medicare
				Payment Advisory Commission (MedPAC) Reform Act of 2009.
						(B)Agencies and
				CongressFor purposes of paragraph (1), the agency in which the
				individual described in subparagraph (A) served shall be considered to be the
				Medicare Payment and Access Commission established under section 1805 of the
				Social Security Act, the Department of Health and Human Services, and the
				relevant committees of jurisdiction of
				Congress.
						.
			3.Establishment of
			 council of health and economic advisers, consumer advisory council, and federal
			 health advisory councilSection 1805(b) of the Social Security Act
			 (42 U.S.C. 1395b–6(b)), as amended by section 2(c), is amended by adding at the
			 end the following new paragraph:
			
				(11)Council of
				health and economic advisers, consumer advisory council, and federal health
				advisory council
					(A)Council of
				health and economic advisers
						(i)In
				generalThe Commission shall establish a council of health and
				economic advisers to advise the Commission on its development, analyses, and
				implementation of payment policies under this title.
						(ii)Membership
							(I)In
				generalThe council of health and economic advisers shall be
				composed of acknowledged experts in health care and economics selected by the
				Commission.
							(II)Initial
				inclusion of former members of Medicare Payment Advisory
				CommissionThe members initially selected for the council of
				health and economic advisers under subclause (I) shall include those
				individuals who were members of the Medicare Payment Advisory Commission as of
				the day before the date of enactment of the Medicare Payment Advisory Commission (MedPAC) Reform Act
				of 2009.
							(B)Consumer
				Advisory Council
						(i)In
				generalThere is established a consumer advisory council to
				advise the Commission on the impact of payment policies under this title on
				consumers.
						(ii)Membership
							(I)Number and
				appointmentThe consumer advisory council shall be composed of 10
				consumer representatives appointed by the Comptroller General of the United
				States, 1 from among each of the 10 regions established by the Secretary as of
				the date of enactment of the Medicare Payment
				Advisory Commission (MedPAC) Reform Act of 2009.
							(II)QualificationsThe
				membership of the council shall represent the interests of consumers and
				particular communities.
							(iii)DutiesThe
				consumer advisory council shall, subject to the call of the Commission, meet
				not less frequently than 2 times each year in the District of Columbia.
						(iv)Open
				meetingsMeetings of the consumer advisory council shall be open
				to the public.
						(v)Election of
				officersMembers of the consumer advisory council shall elect
				their own officers.
						(C)Federal health
				advisory council
						(i)In
				generalThere is established a Federal health advisory council to
				consult with and provide advice to the Commission on all matters within the
				jurisdiction of the Commission.
						(ii)MembershipThe
				Federal health advisory council shall be composed of 10 representatives from
				the health care industry appointed by the Comptroller General of the United
				States, 1 from among each of the 10 regions established by the Secretary as of
				the date of enactment of the Medicare Payment
				Advisory Commission (MedPAC) Reform Act of 2009.
						(iii)Terms
							(I)In
				generalThe terms of members of the Federal health advisory
				council shall be for 1 year.
							(II)Limitation on
				number of terms servedAn individual may not be appointed as a
				member of the Federal health advisory council for more than 3 terms.
							(iv)DutiesThe
				Federal health advisory council shall, subject to the call of the Commission,
				meet not less frequently than 2 times each year in the District of
				Columbia.
						(v)Open
				meetingsMeetings of the Federal health advisory council shall be
				open to the public.
						(vi)Election of
				officersMembers of the Federal health advisory council shall
				elect their own officers.
						(D)Limitation on
				fundingOut of amounts appropriated under subsection (g), the
				Commission may use not more than $300,000 each fiscal year to carry out this
				paragraph.
					.
		
